Case: 12-10095       Document: 00512063889         Page: 1     Date Filed: 11/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 27, 2012
                                     No. 12-10095
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LAFAYETTE SHEPPARD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:10-CR-6-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Lafayette Sheppard, federal prisoner #41284-177, appeals the district
court’s denial of a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based
upon the amendment to the Guidelines that implemented the Fair Sentencing
Act of 2010. Sheppard maintains that he is entitled to a reduction to his
sentence based upon the crack cocaine amendments. He thus asserts that the
district court abused its discretion in denying his § 3582(c)(2) motion.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10095     Document: 00512063889      Page: 2   Date Filed: 11/27/2012

                                  No. 12-10095

      “The crack cocaine guideline amendments do not apply to prisoners
sentenced as career offenders.” United States v. Anderson, 591 F.3d 789, 791
(5th Cir. 2009); see also United States v. Webb, 425 F. App’x 406, 407 (5th Cir.
2011) (relying on Anderson to affirm the denial of a § 3582(c)(2) motion under
Amendment 750 where the appellant was sentenced as a career offender).
Sheppard’s sentence was based not on the amount of drugs, but on his status as
a career offender. Thus, the district court did not abuse its discretion in denying
Sheppard’s § 3582(c)(2) motion. See United States v. Evans, 587 F.3d 667, 672
(5th Cir. 2009). Accordingly, the judgment of the district court is AFFIRMED.




                                        2